Appeal from an order denying appellant’s motion to vacate an arbitrator’s award. Appellant contends that there was no arbitrable controversy, and that the arbitrator exceeded his powers and imperfectly executed them (Civ. Prac. Act, § 1462) in that the matter of compensation for extra work and materials was not part of the appellant’s obligation under 'the general contract. Order unanimously affirmed, with one bill of costs to respondents. No opinion.
Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.